Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the reply filed on July 5, 2022.

2. Claims 1-24 have been examined. 

Response to Arguments
3. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Objection
4. Claims 6, 13, and 20 are considered to read:
. . . comprises a local application source that is local to . . .

Allowable Subject Matter
5. After sufficient search and analysis, Examiner proposes allowable subject matter:

wherein a difference between the first marketplace and the second marketplace comprises a distinction that the first marketplace comprises a first storefront determined from the first profile data that is different from the second profile data from which a second storefront is determined for the second user to browse or search for a curated application in the second marketplace, the first profile data pertains to a role of the first user, a group to which the first user belongs, a project on which the first user works, and a site at which the first user works, and the second profile data pertains to a different role, a different group, a different project, and a different site for the second user

Incorporating this allowable subject matter into claims 1-3 would put the case in condition for allowance.

Double Patenting Rejection
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 19 of U.S. Patent No. 10,942,836. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:


US Patent 10,942,836
Present Application
    1. A method for curating multiple apps from a plurality of heterogeneous application sources, the method comprising: applying a rule to application metadata of at least a first application and a second application in an application source, wherein the rule comprises a publication rule and a display rule, the publication rule pertains to a first determination of a publication tag for an application, and the display rule pertains to a second determination of a display indicator for the application; selecting a first curated portion from the application source, which comprises multiple applications authorized for access by a first user and a second user, for the first user at least by filtering out a first application in the application source based at least in part on the rule and first profile data of the first user; selecting a second curated portion from the application source for the second user at least by filtering out the second application in the application source based at least in part on the rule and second profile data of the second user; and presenting the first curated portion as a first marketplace for the first user to browse and search the first marketplace and the second curated portion as a second marketplace for the second user to browse or search the second marketplace, wherein the first marketplace is different from the second marketplace.
    1. A method, comprising: receiving a first access request for a first curated application marketplace from a first user; presenting the first curated application marketplace to the first user, wherein contents of the first curated application marketplace are identified by applying a first criteria to multiple application repositories to select a first subset of application repositories of the multiple application repositories for the first user, and applying a second criteria corresponding to a first user profile at least by filtering out a first application in the selected first subset of application repositories based at least in part on the first user profile of the first user to determine which applications in the first subset of application repositories to include in the first curated application marketplace; receiving a second access request for a second curated application marketplace for a second user; presenting the second curated application marketplace to the second user, wherein contents of the second curated application marketplace are identified by applying a third criteria to the multiple application repositories to select a second subset of application repositories of the multiple application repositories for the second user, and applying a fourth criteria corresponding to a second user profile at least by filtering out a second application in the selected second subset of application repositories based at least in part on the second user profile of the second user to determine which applications in the second subset of application repositories to include in the second curated application marketplace; and wherein the first curated application marketplace is presented for the first user to browse and search the first curated application marketplace and the second curated application marketplace is presented for the second user to browse or search the second curated application marketplace, wherein the first curated application marketplace is different from the second curated application marketplace.




Claim Rejections – 35 USC §102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claims 1-4, 6-8, 10, 11, 13-15, 17, 18, 20-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0076353 to Mehta et al. (hereafter “Mehta”).

Claim 1.
Mehta discloses a method, comprising:
receiving a first access request for a first curated application marketplace from a first user (FIG.1, one or more users in location A, and related text);
presenting the first curated application marketplace to the first user, wherein contents of the first curated application marketplace are identified by applying a first criteria to multiple application repositories to select a first subset of application repositories of the multiple application repositories for the first user (0067, 0068), and 
applying a second criteria corresponding to a first user profile at least by filtering out a first application in the selected first subset of application repositories based at least in part on the first user profile of the first user to determine which applications in the first subset of application repositories to include in the first curated application marketplace (0009, 0072);
receiving a second access request for a second curated application marketplace for a second user (FIG.1, one or more users in location B, and related text);
presenting the second curated application marketplace to the second user, wherein contents of the second curated application marketplace are identified by applying a third criteria to the multiple application repositories to select a second subset of application repositories of the multiple application repositories for the second user (FIG.4, blocks 412-414, and related text), and 
applying a fourth criteria corresponding to a second user profile at least by filtering out a second application in the selected second subset of application repositories based at least in part on the second user profile of the second user to determine which applications in the second subset of application repositories to include in the second curated application marketplace (FIG.4, blocks 414-416, and related text); and
wherein the first curated application marketplace is presented for the first user to browse and search the first curated application marketplace and the second curated application marketplace is presented for the second user to browse or search the second curated application marketplace, wherein the first curated application marketplace is different from the second curated application marketplace (FIG.6, FIG.1, and related text).

Claim 2.
Claim 2 is a medium version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 2.

Claim 3.
Claim 3 is a system version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 3.

Claim 4. 
Mehta discloses the method of claim 1, wherein at least one of the second or fourth criteria corresponds to whether an authorization status of applications determined based at least in part on testing one or more of the applications (0059).

Claim 6. 
Mehta discloses the method of claim 1, wherein a first application repository of the multiple application repositories comprises a local application source that is local to a computing system (FIG.1, a user already downloaded an application from servers that is now local to its computing system) and 
a second application repository of the multiple application repositories comprises an external application source that is external to the computing system (FIG.1, servers comprise applications that are external to user’s computing sytesm).

Claim 7. 
Mehta discloses the method of claim 6, wherein the local application source is developed by a local developer sharing a computing resource with the first user or the second user (FIG.1, the user and the developer share the downloaded application) and 
the external application source is developed by an external developer not sharing computing resources with the first user or the second user (FIG.1, the developer and users do not share an application published but not downloaded/installed yet).

Claim 8. 
Mehta discloses the method of claim 1, wherein the first user comprises an entity associated withat least one of, one or more client attributes, one or more group attributes, one or more project attributes, or one or more site attributes (FIG.1, users are classified based on location attributes).

Claim 10. 
Mehta discloses the method of claim 1, wherein a difference between the first marketplace and the second marketplace comprises a distinction that the first marketplace comprises a first storefront determined from first profile data associated with the first user that is different from second profile data associated with the second user from which a second storefront is determined for the second user to browse or search for a curated application in the second marketplace, the first profile data pertains to a role of the first user, a group to which the first user belongs, a project on which the first user works, or a site at which the first user works, and the second profile data pertains to a different role, a different group, a different project, or a different site for the second user (FIG.1, distinction based on location groups).

Claims 11, 13-15, and 17.
Claims 11, 13-15, and 17 are medium versions, which recite(s) the same limitations as those of claims 4, 6-8, and 10, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 11, 13-15, and 17.

Claims 18, 20-22, and 24.
Claims 18, 20-22, and 24 are system versions, which recite(s) the same limitations as those of claims 4, 6-8, and 10, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 18, 20-22, and 24.


Claim Rejections – 35 USC §103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10. Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of US 2017/0123768 to Liu et al. (hereafter “Liu”).

Claim 5. 
Mehta does not disclose the method of claim 1, wherein at least one of the authorization status of respective applications is identified by a state attribute indicating at least one of an authorized state, a pending state, an accepted state, a rejected state, or a published state.
However, Liu further discloses at least one of the authorization status of respective applications is identified by a state attribute indicating at least one of an authorized state, a pending state, an accepted state, a rejected state, or a published state (0028, 0029).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Liu’s teaching into Mehta‘s teaching.  One would have been motivated to do so to quickly provide variants of an application as suggested by Liu (0028, 0029).

Claim 12.
Claim 12 is a medium version, which recite(s) the same limitations as those of claim 5, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 12.

Claim 19.
Claim 19 is a system version, which recite(s) the same limitations as those of claim 5, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 19.


11. Claims 9, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of US 2016/0253582 to Di et al. (hereafter “Di”).

Claim 9. 
Mehta does not disclose the method of claim 1, wherein the multiple application repositories are processed to generate one or more tags available for use in evaluating the second and fourth criteria.
However, Di further discloses the multiple application repositories are processed to generate one or more tags available for use in evaluating the second and fourth criteria (0050).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Di’s teaching into Mehta‘s teaching.  One would have been motivated to do so to evaluate software entities of an e-commerce platform as suggested by Di (0056).

Claim 16.
Claim 16 is a medium version, which recite(s) the same limitations as those of claim 9, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 16.

Claim 23.
Claim 23 is a system version, which recite(s) the same limitations as those of claim 9, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 23.


Conclusion
12. Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

13. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192